Fourth Court of Appeals
                                  San Antonio, Texas
                                         August 9, 2018

                                      No. 04-18-00325-CV

                    IN THE INTEREST OF S.S. AND S.S., CHILDREN,

                       From the County Court, Jim Wells County, Texas
                              Trial Court No. 16-08-56366-CV
                      Honorable Michael Ventura Garcia, Judge Presiding


                                         ORDER
        This is an accelerated appeal of a May 16, 2018 order terminating the parental rights of
appellant mother K.E. and appellant father M.S. The appeal must be disposed of by this court
within 180 days from the date notice of appeal was filed. TEX. R. JUD. ADMIN. 6.2. The father
M.S.’s notice of appeal was filed in the trial court on May 15, 2018. The mother K.E.’s notice of
appeal was filed in the trial court on June 5, 2018. The appellate record was complete on July 5,
2018, making the appellants’ briefs due to be filed in this court no later than July 25, 2018. The
mother K.E.’s appellant’s brief was timely filed on July 25, 2018. However, neither the
appellant’s brief nor a motion for extension of time has been filed by appellant father M.S. It is
therefore ORDERED that appellant father M.S. show cause in writing within ten (10) days from
the date of this order why his appeal should not be dismissed for want of prosecution. See TEX.
R. APP. P. 28.4(a)(1), 38.8(a)(1).


                                                    _________________________________
                                                    Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of August, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court